                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


BERT ACKERMAN,                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )          Case No. 6:20-cv-03061-MDH
                                                 )
HOWMEDICA OSTEONICS                              )
CORPORATIONS d/b/a STRYKER                       )
ORTHOPAEDICS, et al.,                            )
                                                 )
                      Defendants.                )

                                            ORDER

       Before the Court is Defendant OSARTIS GmbH’s (“OSARTIS”) Motion to Dismiss for

Lack of Personal Jurisdiction Pursuant to Federal Rule of Civil Procedure 12(b)(2). (Doc. 53). For

the reasons set forth herein, the Motion is GRANTED and the claims against OSARTIS are

dismissed without prejudice.

                                       BACKGROUND

       OSARTIS is a German corporation with its principal place of business in Germany. It is

uncontested that the Court does not have general jurisdiction over OSARTIS. OSARTIS is a

medical device company engaged in the business of developing, registering, and producing

medical biomaterials and acrylic (“PMMA”) bone cements for the fields of orthopaedics, trauma,

and spinal surgery. In 2013, OSARTIS (known at the time as “aap Biomaterials GmbH”) entered

into a Supply Agreement with Stryker Ireland. Pursuant to the Supply Agreement, OSARTIS

agreed to supply Simplex® HV bone cement product to Stryker Ireland. The PMMA bone cement

known by the brand name Simplex® HV is used in joint replacement procedures and for the filling

of benign osseous lesions.




         Case 6:20-cv-03061-MDH Document 70 Filed 11/10/20 Page 1 of 7
       Simplex® HV bone cement consists of a “powder” component and a “liquid” component

(monomer). OSARTIS designs, manufactures, tests, and packages the bone cement powder at its

facility in Germany. Stryker Ireland manufactures the bone cement monomer at its facility in

Limerick, Ireland, in accordance with OSARTIS’ design specifications. OSARTIS then tests the

monomer to ensure it complies with the design specifications. Assuming the monomer passes

OSARTIS’ quality control review, Stryker Ireland distributes it among numerous small blistered

glass ampules, which are then shipped to OSARTIS’ facility in Germany. OSARTIS subsequently

pairs individual packets of bone cement powder with individual glass ampules of monomer and

places them into cardboard boxes. All of the individually boxed doses of Simplex® HV bone

cement are then placed into larger cardboard boxes and shipped from OSARTIS’ facility in

Germany to Stryker Ireland’s facility in Limerick, Ireland.

       After Stryker Ireland inspects the Simplex® HV bone cement product it receives from

OSARTIS, it ships the product to Howmedica Osteonics Corporation d/b/a Stryker Orthopaedics’

(“HOC”) facility in Mahwah, New Jersey, for distribution and sale to medical facilities in the

United States.

       On March 5, 2020, Plaintiff filed his Complaint against OSARTIS and HOC. In his

Complaint, Plaintiff alleges that, on December 17, 2014, he underwent a right-sided Total Knee

Arthroplasty (“TKA”) performed by Victor Warren Wilson, M.D. at Mercy Orthopedic Hospital

at Springfield in Ozark, Missouri. In the TKA procedure, Dr. Wilson allegedly utilized Simplex®

HV bone cement to cement all of the components in Mr. Ackerman’s right knee.

       Plaintiff alleges that, on July 22, 2015, he underwent a revision surgery to remedy alleged

aseptic loosening of the knee components utilized in his TKA procedure. Plaintiff alleges this

loosening was caused by defective Simplex® HV bone cement.




         Case 6:20-cv-03061-MDH Document 70 Filed 11/10/20 Page 2 of 7
                                            STANDARD

        An action may be dismissed if the district court lacks personal jurisdiction over the

defendant. Fed. R. Civ. P. 12(b)(2). “To allege personal jurisdiction, a plaintiff must state

sufficient facts in the complaint to support a reasonable inference that the defendant can be

subjected to jurisdiction within the state.” Wells Dairy, Inc. v. Food Movers Int'l, Inc., 607 F.3d

515, 518 (8th Cir. 2010) (internal quotation and alterations omitted) (quoting Dever v. Hentzen

Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004)). The plaintiff bears the burden of proving

facts supporting personal jurisdiction. Id. (citing Dever, 380 F.3d at 1072). If the defendant filed

no exhibits or affidavits in opposition to personal jurisdiction, the court takes the allegations of the

complaint as true. Hicks v. Clay Cnty., Mo., 636 F. Supp. 2d 903, 907 (W.D. Mo. 2008) (citation

omitted).

        Due process limits a court’s ability to exercise personal jurisdiction over a nonresident

defendant by requiring that the defendant have “minimum contacts” with the forum state and that

“the maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). In assessing whether the requisite

minimum contacts exist, the “Constitutional touchstone” is whether the defendant purposefully

established contacts in the forum state “such that he should reasonably anticipate being hauled into

court there.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474, 105 S.Ct. 2174, 85 L.Ed.2d 528

(1985). As the Supreme Court observed, “this ‘purposeful availment’ requirement ensures that a

defendant will not be hauled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or

‘attenuated’ contacts.” Id. at 475 (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774, 104

S.Ct. 1473, 79 L.Ed.2d 790 (1984)).




            Case 6:20-cv-03061-MDH Document 70 Filed 11/10/20 Page 3 of 7
                                          DISCUSSION

       OSARTIS argues that (1) it does not have minimum contacts with Missouri, and (2)

Plaintiff’s claims do not arise out of or relate to any activities of OSARTIS in Missouri. The Eighth

Circuit has established a five-factor test to determine the sufficiency of a nonresident defendant’s

contacts with the forum state in determining whether personal jurisdiction over the nonresident

defendant exists: “(1) the nature and quality of contacts with the forum state; (2) the quantity of

the contacts; (3) the relation of the cause of action to the contacts; (4) the interest of the forum

state in providing a forum for its residents; and (5) convenience of the parties.” Dever, 380 F.3d at

1073-74 (quoting Burlington Indus., Inc. v. Maples Indus., Inc., 97 F.3d 1100, 1102 (8th

Cir.1996)).

       Significant weight is given to the first three factors. Id. at 1074. See also Dever, 380 F.3d

at 1073-74 (reiterating same five factors and instructing courts to consider them). The Eighth

Circuit has also “elaborated on the third factor–the relationship of the cause of action to the

contacts–to distinguish between specific and general jurisdiction.” Burlington Industries, 97 F.3d

at 1102 (internal citations omitted). “Specific jurisdiction refers to jurisdiction over causes of

action arising from or related to a defendant’s actions within the forum state while general

jurisdiction refers to the power of a state to adjudicate any cause of action involving a particular

defendant, regardless of where the cause of action arose.” Id. at 1103 (internal citations omitted).

       OSARTIS argues that it does not satisfy the Eighth Circuit test for establishing specific

personal jurisdiction because OSARTIS has allegedly had no contacts with Missouri, and so has

not purposefully availed itself of the privilege of doing the business in the forum state. OSARTIS

argues that it: (1) has never sold or distributed any products whatsoever, including the product at

issue in this case, to consumers, medical facilities, or other businesses in Missouri; (2) has never




         Case 6:20-cv-03061-MDH Document 70 Filed 11/10/20 Page 4 of 7
directed any advertising, promotion, or marketing efforts to consumers, medical facilities, or other

businesses in Missouri; (3) is not registered or licensed to operate directly in Missouri; (4) does

not maintain an office in Missouri; (5) has never executed a contract in Missouri; (6) has never

provided services in Missouri; (7) has never paid taxes in Missouri; (8) has never owned, rented,

or leased real or personal property in Missouri; (9) has no assets in Missouri; (10) has never

maintained a place of business in Missouri; (11) has never maintained a telephone or facsimile

number in Missouri; (12) has never had any employees, agents, or representatives in Missouri;

(13) has never actively or intentionally advertised or directed advertisements to Missouri residents

or citizens that resulted in the sale of its products, including Simplex® HV bone cement, to

Missouri residents or citizens; (14) has no officers or directors in Missouri and has never held an

official corporate meeting in Missouri; and (15) has never designed, manufactured, or tested any

products in Missouri. Furthermore, it argues that it did not know the final destination of the

product, nor did it have an expectation that the product would be subsequently sold by Howmedica

in Missouri. (Doc. 53, 9-10).

       Plaintiff relies on the fact that OSARTIS’ product was put into the stream of commerce

and ultimately ended up in Missouri; that OSARTIS should have known its produce would end up

in Missouri because it designed and manufactured it for Stryker to sell throughout the United

States; that OSARTIS communicated and submitted approval documents to the U.S. Food and

Drug Administration (“FDA”) for Stryker to sell the product throughout the United States; and

OSARTIS conducts post-market surveillance of its products in the United States.

       The overarching authority for the issue at hand is the Supreme Court’s opinion in Bristol-

Myers Squibb v. Superior Court, 137 S. Ct. 1773 (2017). There the Supreme Court held that the

specific jurisdiction inquiry accordingly requires “a connection between the forum and the specific




         Case 6:20-cv-03061-MDH Document 70 Filed 11/10/20 Page 5 of 7
claims at issue.” Id. at 1781. In J. McIntyre Mac., Ltd. V. Nicastro, 564 U.S. 873 (2011), the

Supreme Court found that specific jurisdiction required conduct directed specifically to the forum

state rather than the United States as a whole. Id. at 878. The facts of J. McIntyre are also analogous

to the case at hand. There, a plaintiff was injured while using a machine designed and manufactured

by J. McIntye, a British corporation. The plaintiff filed suit in New Jersey state court, where the

accident occurred, and their jurisdictional claim was based upon: (1) a United States distributor

agreed to sell J. McIntyre’s machines in the United States; (2) J. McIntyre’s officials attended trade

shows in several states; and (3) multiple machines ended up in New Jersey. The Court found that

there was no specific personal jurisdiction over J. McIntyre by the New Jersey courts. In the case

at hand, the only apparent connection between the product and Missouri is that the product ended

up in Missouri through Stryker’s distribution in the United States and the alleged injury occurred

in Missouri.

        The Missouri Supreme Court likewise recently ruled on a case with facts analogous to those

at hand. In State ex rel. LG Chem, Ltd. v. McLaughlin, 599 S.W.3d 899 (Mo. June 2, 2020), the

court found that Missouri courts did not have specific personal jurisdiction over the South Korean

manufacturer of an e-cigarette battery that exploded and injured the plaintiff in Missouri. Id. The

Missouri Supreme Court found:

        Because the sale of LG Chem’s batteries into Missouri by an independent third
        party is the only contact between LG Chem and Missouri that Bishop alleges,
        Bishop has failed to establish LG Chem has sufficient minimum contacts with
        Missouri to allow Missouri courts to assert specific personal jurisdiction over LG
        Chem consistent with due process. Bishop, accordingly, has not carried his burden
        to demonstrate LG Chem’s contacts with Missouri are sufficient to establish
        personal jurisdiction in this matter.

Id. at 904.




          Case 6:20-cv-03061-MDH Document 70 Filed 11/10/20 Page 6 of 7
       The Court agrees with OSARTIS’ argument that finding specific jurisdiction here would

not be consistent with due process. Plaintiff’s asserted examples of OSARTIS’ contacts with

Missouri do not demonstrate any activities OSARTIS actually directed towards Missouri, but

rather OSARTIS’ connection with the United States as a whole. For this reason, the Court finds

that it does not have jurisdiction over defendant OSARTIS pursuant to Rule 12(b)(2), and the

claims against OSARTIS are hereby dismissed without prejudice.

                                       CONCLUSION

       For the reasons set forth in this Order, the Court finds that it cannot exercise personal

jurisdiction over defendant OSARTIS. The Motion is hereby GRANTED and all claims against

OSARTIS in this case are hereby dismissed without prejudice pursuant to Rule 12(b)(2).



IT IS SO ORDERED.

Dated: November 10, 2020                                   /s/ Douglas Harpool______
                                                          DOUGLAS HARPOOL
                                                          United States District Judge




         Case 6:20-cv-03061-MDH Document 70 Filed 11/10/20 Page 7 of 7
